Case 1:20-cv-00428-DDD-JPM Document 15 Filed 04/08/20 Page 1 of 1 PageID #: 23



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  ALEXANDRIA DIVISION


 FRANKLIN GREGORO AYABAR #200-139-                      CASE NO. 1:20-CV-00428 SEC P
 330370

 VERSUS                                                 JUDGE DRELL

 JOSEPH D MCDONALD JR ET AL                             MAGISTRATE JUDGE PEREZ-MONTES


                                       TRANSFER ORDER


        Considering the transfer to this Court of the above-captioned action on April 6, 2020,
 formerly Case No. 1:20-cv-10677, United States District Court, District of Massachusetts,

         IT IS ORDERED that within twenty (20) days any attorney appearing as counsel of
 record in this action who is not presently admitted to practice before the United States District
 Court for the Western District of Louisiana exercise one of the following options:

                (1)     File an Application to Practice in this Court;

                (2)     File a Motion for Admission Pro Hac Vice pursuant to Local Rule 83.2.6;
                        or

                (3)     Secure substitute counsel admitted to practice in this court for the party
                        presently being represented.

                                        7th
        THUS DONE in Chambers on this _________            April
                                                day of ________________, 2020.




                                                             Joseph H. L. Perez-Montes
                                                            United States Magistrate Judge
